DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “the first conductor includes a first base section and a first narrow section, an area of an exterior surface of the first narrow section as viewed from the direction perpendicular or substantially perpendicular to the insulating layer being smaller than an area of an exterior surface of the first base section; the first base section and the first narrow section are provided side by side in the direction perpendicular or substantially perpendicular to the insulating layer; and the member, which is made of a material different from the material of the first conductor, is provided in a region which is surrounded by the exterior surface of the first narrow section and also by the exterior surface of the first base section, as viewed from the direction perpendicular or substantially perpendicular to the insulating layer” in combination with all the limitations of claim 1.
Claims 2-13, 18-19 are dependent on claim 1 and are therefore also allowed.
Regarding claim 14, prior art does not disclose or suggest: “the first magnet is provided in a region farther inward than the outer peripheral edge of the magneto-sensitive element, as viewed from a direction perpendicular or substantially perpendicular to the insulating layer; the first magnet includes a first base section and a first narrow section, an area of an exterior surface 
Claims 15-17 are dependent on claim 14 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868           

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
1/15/2022